On the Merits.
Before COET, PUTNAM, and 1,0WEED, Circuit Judges.
PER CURIAM.
After full consideration and a perusal of the opinion of the learned judge of the Circuit Court, we conclude that the order appealed from was properly made. We desire, however, it should be understood that we reserve the right to give the entire case a re-examination without prejudice if it should come before us on final decree. We especially make this reservation because the parties are not agreed as to the completeness or correctness of the record now bef ore us.
The appellants complain that the terms of the order appealed against are too sweeping. Their propositions on this score are, of course, not discussed in the opinion of the learned judge of the Circuit Court, which was passed down before the order was drafted. We think the position is solved by our opinion in Wm. G. Rogers Co. v. International Silver Co., 118 Fed. 133, 134, 55 C. C. A. 83, and, at any rate, it must be inferred from what we have already said that we are not barred hereby from giving due consideration to the terms of the final decree if the' complainant should ultimately obtain one and the respondents are not satisfied with the details thereof.
The order appealed from is affirmed, and the appellee recovers its costs of appeal.